— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered December 6, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly denied his motion for a severance is without merit (see, People v Velasquez, 147 AD2d 726 [decided herewith]). Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find no basis in the record to disturb the sentence imposed (People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.